Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered April 1, 1985, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at the trial was legally sufficient to establish the defendant’s guilt of the offense of which he was convicted (see, People v Bauer, 113 AD2d 543) and we are satisfied that the evidence was sufficient in quantity and quality to establish the defendant’s guilt beyond a reasonable doubt. Moreover, we reject the defendant’s contention that the verdict of guilty of criminal possession of a controlled substance with intent to sell was repugnant to the verdict of not guilty of criminal sale of a controlled substance in the fifth degree (see, People v Tucker, 55 NY2d 1; People v Dale, 117 AD2d 612). Bracken, J. P., Weinstein, Spatt and Harwood, JJ., concur.